PER CURIAM
Employer seeks review of a Workers’ Compensation Board order that affirmed an award of temporary disability compensation. The Board relied on its decision in Kenneth P. Bundy, 48 Van Natta 2501 (1996), which we subsequently reversed. Fred Meyer, Inc. v. Bundy, 159 Or App 44, 978 P2d 385 (1999). Whether our decision in Bundy will affect the determination of claimant’s entitlement to temporary disability compensation is not apparent from the record before us. Consequently, we remand to the Board for reconsideration in light of our decision in Bundy.
Remanded for reconsideration.